DETAILED ACTION
Acknowledgements
The amendment filed 09/09/2020 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-10 are directed to method, claims 11-20 are directed to system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) providing contract based services.  Specifically, the claims recite “receiving, … a contract…and receiving status information…; transmitting, … the contract and the status information…; receiving, … service information….and providing services…”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for providing services according to contracts. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of monitoring device, smart contract device, residual service contract device and unmanned control device merely use(s) computers as tool to perform an abstract idea. Specifically, providing contract based services including a monitoring device receiving a contract and status information of unmanned control devices, transmitting the received contract and status information to a residual service contract device, residual service contract device processing the received contract and status information and sending the service information to a unmanned control device, the unmanned control device providing the service.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 11-20 are system claims that are used to perform the method claims 1-10 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve providing contract based services including a monitoring device receiving a contract and status information of unmanned control devices, transmitting the received contract and status information to a residual service contract device, residual service contract device processing the received contract and status information and sending the service information to a unmanned control device, the unmanned control device providing the service.  This only uses the processor or computer system to automate or implement the abstract idea of providing contract based services.  Dependent claims 2 and 12 describe allowing user to operate the unmanned control devices only after a successful user authentication.  Dependent claims 3-4 and 13-14 describe service information.  Dependent claims 5 and 15 describe status information.  Dependent claims 6 and 16 describe contract. Dependent claims 7-8 and 17-18 describe the monitoring device. Dependent claims 9 and 19 describe the smart contract device.  Dependent claims 10 and 20 describe the residual service contract device. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of providing contract based services including a monitoring device receiving a contract and status information of unmanned control devices, transmitting the received contract and status information to a residual service contract device, residual service contract device processing the received contract and status information and sending the service information to a unmanned control device, the unmanned control device providing the service..  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of monitoring device, smart contract device, residual service contract device and unmanned control device as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Insufficient Antecedent Basis
Claim 11 recites the limitation “wherein the monitoring device receives a contract…” in line 5 of claim 11. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 12-20 are also rejected as each depends from claim 11.

Trademark/Trade Name
Claims 10 and 20 contain the trademark/trade name IOTA. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade names are used to identify/describe an IOTA residual service contract, and, accordingly, the identifications/descriptions are indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6, 9-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20190332974A1 (“Karatekeli et al.”) in view of US Application Publication US20140181335A1 (“Han”), and in further view of “2020 IEEE - A Distributed Ledger Based Infrastructure for Smart Transportation System and Social Good” (“Zichichi”).

Regarding claim 1 and 11, Karatekeli et al. discloses:
a residual service contract device; and (Fig. 1 item 123)
a plurality of unmanned control devices; (Fig. 1 item 121)
receiving, by a monitoring device, a contract corresponding to a transaction transmitted by a smart contract device and receiving status information of a plurality of unmanned control devices, wherein the transaction is created by a user; (Fig. 1 item 130; ¶¶0074-75, ¶¶0080-82, ¶0093 and ¶0099)
receiving, by a first unmanned control device of the unmanned control devices, service information generated by the residual service contract device according to the contract and the status information and providing services to the user according to the service information. (Fig. 1 items 121 and 123; ¶¶0082-87)

Karatekeli et al. does not disclose explicitly:
a smart contract device;
transmitting, by the monitoring device, the contract and the status information to a residual service contract device; 

However, Han discloses:
transmitting, by the monitoring device, the contract and the status information to a residual service contract device; (Fig. 14 items 1000 and 3000; ¶¶0181-0182 and ¶0185)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the IOT Drone Fleet System of Karatekeli et al. by having the monitoring device transmitting data to the residual service contract device in accordance with the teaching of Han. This modification improves the data source reliability for the residual service contact device in the Karatekeli et al. system.  Hence, it improves the reliability of the Karatekeli et al. system.  

Karatekeli et al. and Han do not explicitly disclose:
a smart contract device;
However, Zichichi et al. discloses:
a smart contract device; (Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al. and Han by utilizing smart contract in accordance with the teaching of Zichichi et al.. This modification enables the combined system to automate the process of establishing and enforcing a contract in a decentralized, paperless transaction system and allow the parties to transact directly without the need for a third party. (page 1 of Zichichi et al., right column, paras 1-2). 

Regarding claims 3 and 13,  Karatekeli et al. in view of Han, and in further view of Zichichi et al. discloses all the limitations as described above.  Zichichi et al. further discloses: 
wherein the service information at least comprises a second virtual currency and a second private key, (page 4 1) Proof of Location (PoL), pages 4-5 D. 2) Smart Contract Based Services)
wherein the second virtual currency is a fee required for the first unmanned device to provide the services, and the second private key is used for driving the first unmanned control device. (page 4 1) Proof of Location (PoL), pages 4-5 D. 2) Smart Contract Based Services)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al. and Han by including currency and private key in the service information in accordance with the teaching of Zichichi et al.. This modification enables the combined system to conduct service payment, perform the service authentication and authorize the service. (pages 4-5 of Zichichi et al., 1) Proof of Location (PoL), D. 2) Smart Contract Based Services). 

Regarding claims 4 and 14, Karatekeli et al. in view of Han, and in further view of Zichichi et al. discloses all the limitations as described above.  Karatekeli et al. further discloses:
wherein the service information further comprises a residual time and an execution location corresponding to the services. (¶0091)

Regarding claims 6 and 16, Karatekeli et al. in view of Han, and in further view of Zichichi et al. discloses all the limitations as described above.  Karatekeli et al. further discloses:
wherein the contract at least comprises an execution time and an execution location corresponding to the services. (¶0091)

Regarding claims 9 and 19, Karatekeli et al. in view of Han and in further view of Zichichi et al. discloses all limitations as described above.  Zichichi et al. further disclose:
wherein the smart contract device is an Ethereum blockchain platform. (Fig. 1, Abs, I. Introduction)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al. and Han by implementing smart contract on Ethereum platform in accordance with the teaching of Zichichi et al.. This modification enables the combined system to take full advantage of Ethereum platform (the world’s first smart contract platform) has to offer.  Ethereum platform provides a better standardization, security and support.

Regarding claims 10 and 20, Karatekeli et al. in view of Han and in further view of Zichichi et al. discloses all limitations as described above.  Zichichi et al. further disclose:
wherein the residual service contract device is an IOTA residual service contract platform. (Fig. 1, Abs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al. and Han by implementing the residual service contract on IOTA platform in accordance with the teaching of Zichichi et al.. This modification enables the combined system to take full advantage of the IOTA platform, a cost efficient and scalable open source distributed ledger.  (page 1 of Zichichi et al., right column, para 2).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20190332974A1 (“Karatekeli et al.”) in view of US Application Publication US20140181335A1 (“Han”), and in further view of “2020 IEEE - A Distributed Ledger Based Infrastructure for Smart Transportation System and Social Good” (“Zichichi”) and US Application Publication US20190028892A1 (“Henry et al.”).

Regarding claims 2 and 12,  Karatekeli et al. in view of Han, and in further view of Zichichi et al. discloses all the limitations as described above.  Karatekeli et al., Han and Zichichi et al. do not explicitly disclose:
receiving, by the first unmanned control device of the unmanned control devices, a first private key transmitted by the smart contract device;
receiving, by the first unmanned control device, a user private key transmitted by the user;
determining, by the first unmanned control device, whether the first private key matches the user private key; and
allowing, by the first unmanned control device, the user to operate the first unmanned control device when the first private key matches the user private key.
However, Henry et al. discloses:
receiving, by the first unmanned control device of the unmanned control devices, a first private key transmitted by the smart contract device; (Fig. 6 item 606, abs, ¶0015)
receiving, by the first unmanned control device, a user private key transmitted by the user; (Fig. 6 item 602, abs, ¶0015)
determining, by the first unmanned control device, whether the first private key matches the user private key; and (Fig. 6 item 610, abs, ¶0015)
allowing, by the first unmanned control device, the user to operate the first unmanned control device when the first private key matches the user private key. (Fig. 6 item 612, abs, ¶0015)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al., Han and Zichichi et al. by authenticating user via user’s private key in accordance with the teaching of Henry et al.. This modification provides an cryptographically secure and scalable authentication mechanism for the combined system. (Henry et al., ¶0016)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20190332974A1 (“Karatekeli et al.”) in view of US Application Publication US20140181335A1 (“Han”), and in further view of “2020 IEEE - A Distributed Ledger Based Infrastructure for Smart Transportation System and Social Good” (“Zichichi”) and US Application Publication US20160250933A1 (“Kim et al.”).

Regarding claims 5 and 15, Karatekeli et al. in view of Han, and in further view of Zichichi et al. discloses all the limitations as described above.  Karatekeli et al., Han and Zichichi et al. do not explicitly disclose:
wherein the status information comprises battery power status of the unmanned control device.
However, Kim et al. discloses:
wherein the status information comprises battery power status of the unmanned control device. (¶0050)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al., Han and Zichichi et al. by including battery power status in accordance with the teaching of Kim et al.. This modification enables the combined system to provide adequate device status transiency.  This transparency enables the system in performing appropriate operation action accordingly.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20190332974A1 (“Karatekeli et al.”) in view of US Application Publication US20140181335A1 (“Han”), and in further view of “2020 IEEE - A Distributed Ledger Based Infrastructure for Smart Transportation System and Social Good” (“Zichichi”) and US Application Publication US8886839B1 (“Loc et al.”).

Regarding claims 7 and 17, Karatekeli et al. in view of Han, and in further view of Zichichi et al. discloses all the limitations as described above.  Karatekeli et al., Han and Zichichi et al. do not explicitly disclose: 
wherein the monitoring device has at least a first network card and a second network card, 
wherein the monitoring device communicates with the smart contract device and the residual service contract device through the first network card, and communicates with the unmanned control devices through the second network card.
However, Loc et al. discloses:
wherein the monitoring device has at least a first network card and a second network card, (Fig. 2)
wherein the monitoring device communicates with the smart contract device and the residual service contract device through the first network card, and communicates with the unmanned control devices through the second network card. (Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al., Han and Zichichi et al. by having Monitor device to support multiple network cards in accordance with the teaching of Loc et al.. This modification provides the flexibility that enables the combined system to communicate over multiple networks.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20190332974A1 (“Karatekeli et al.”) in view of US Application Publication US20140181335A1 (“Han”), and in further view of “2020 IEEE - A Distributed Ledger Based Infrastructure for Smart Transportation System and Social Good” (“Zichichi”) and US Application Publication US20170006135A1 (“Siebel et al.”).

Regarding claims 8 and 18, Karatekeli et al. in view of Han, and in further view of Zichichi et al. discloses all the limitations as described above.  Karatekeli et al., Han and Zichichi et al. do not explicitly disclose: 
wherein the monitoring device uses the Message Queuing Telemetry Transport (MQTT) protocol to communicate with the smart contract device and the residual service contract device.
However, Siebel et al. discloses:
wherein the monitoring device uses the Message Queuing Telemetry Transport (MQTT) protocol to communicate with the smart contract device and the residual service contract device. (Fig. 6 , ¶0212).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Karatekeli et al., Han and Zichichi et al. by utilizing MQTT protocol in accordance with the teaching of Siebel et al.. This modification provides the combined system an efficient and secure way to collect and transport data.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685